Monks, J.
This action was brought to recover for services in teaching in the common schools of appellee, alleged to have been performed at its request. Appellee’s de*340murrer for want of facts was sustained to each paragraph of the complaint, and appellant refused to plead further. Judgment rendered in favor of appellee. The action of the court in sustaining said demurrer is challenged by the assignment of errors.
Appellant’s brief contains the following statement: “In each paragraph of the complaint appellant seeks to recover upon the quantum meruit for services rendered to the appellee at its special instance and request, and upon the implied contract to pay for the same the amount which said services were worth.” It is insisted by the appellee that each paragraph of the complaint was insufficient, for the reason that the facts alleged did not show that the services as teacher, sued for, were performed under a contract in writing signed by the parties, as required by the act of 1899 (Acts 1899; p. 173, §5989a Burns 1901). It is provided in §5989a, supra, “ that all contracts hereafter made by and between teachers and school corporations of the State of Indiana shall be in writing, signed by the parties to be charged thereby, and no action shall be brought upon any contract not made in conformity to the provisions of this act.” As stated in appellant’s brief, each paragraph of the complaint seeks to recover upon the implied contract the amount said services (as teacher) were worth. Said section limits the power of the trustee, of the school township to contract with teachers, by providing that he can only contract with them in the manner specified. He is a special agent, possessing only statutory powers, and can bind the township only when authorized by statute, and does it in the manner provided, and all who deal with him must, at their peril, take notice of the extent of his authority. Boyd v. Mill Creek School Tp. (1888), 114 Ind. 210, and cases cited; Bloomington School Tp. v. National School Furnishing Co. (1886), 107 Ind. 43, 45, 46, and cases cited; Moss v. Sugar Ridge Tp. (1903), 161 Ind. 417, 425; State, ex rel., v. Board, etc. (1897), 147 Ind. 235, 236, *341and. cases cited; Peck-Williamson, etc., Co. v. Steen School Tp. (1903), 30 Ind. App. 637, 639, and cases cited; Clinton School Tp. v. Lebanon Nat. Bank (1897), 18 Ind. App. 42; First Nat. Bank v. Adams School Tp. (1897), 17 Ind. App. 375, 379, 381, and cases cited.
It is insisted, however, by appellant that as the township trustee had the, authority to contract for the services sued for, and the school township received the benefit of said services, liability can not be avoided on the ground that the contract was not entered into as provided by statute. It has been held by this court that when a school trustee purchases for the use of the common schools of his township such school supplies as are necessary and suitable for such schools, and executes a contract therefor, and they are delivered to, accepted, and used by said school township, the complaint on such contract, to be sufficient to withstand a demuz’rer for want of facts, must aver that such school supplies were necessary and suitable for the use of the pzzblic schools of said township, and that the same had been received and accepted by said corporation. Bloomington School Tp. v. National School Furnishing Co., supra; Reeve School Tp. v. Dodson (1884), 98 Ind. 497. See, also, Clinton School Tp. v. Lebanon Nat. Bank, supra, and cases cited.
The rzzle declared in the cases cited has no application hez’e, for the reason that §5989a, supra, forbids a recovery for services as teacher unless the contract therefor is in writing, as required by said section. Moss v. Sugar Ridge Tp., supra, and cases cited; Peck-Williamson, etc., Co. v. Steen School Tp., supra. To-hold otherwise would nullify said sectiozz by enabling school corporations to disregard its provisions in the employment of teachers.
Other objections are urged against each paragraph of the complaint, but, as each paragraph is insufficient for the reason already stated, it is not necessary to consider them,
Judgment affirmed.